FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/08/2021 has been entered. Claim 8 has been cancelled. Claims 1-7, 9-16 remain pending in the application. Claims 9-16 were previously withdrawn from consideration. Claims 1-7 are hereby examined on the merits.  Applicant' s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/07/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kupratis (US 2015/0369134).
Regarding independent claim 1, Kupratis discloses a propulsion system, comprising: 
a first compressor 22 (fan rotor, Para. 0023) in fluid communication with a fluid source (free stream air, Para. 0023); 

a heat exchanger 46 (a “mixing structure 46”, shown in various cross-sections in Kupratis Fig. 2-7) in fluid communication with the first compressor 22 via the first conduit (the airflow compressed by first compressor 22 passes across the mixing structure which contains hot exhaust gas, and is heated by the hot exhaust gas; Para. 0024, “Downstream of turbine 34, products of this combustion pass through an exit duct 36, and are delivered radially outwardly through a mixing structure 46, and into a duct 48. This air will be much warmer than the air in the core airflow duct 26, and may serve to heat this air”); 
a second conduit 26 positioned proximal to the heat exchanger 46 (the “core airflow duct” that receives the core airflow downstream the first compressor and heat exchanger, Kupratis Fig. 1 below); 
a combustor 32 in fluid communication with the heat exchanger 46 (receives the airflow from the heat exchanger) via the second conduit 26 (Kupratis Fig. 1 below) and configured to generate a high-temperature gas stream (“products of combustion”, Para. 0023-24), the combustor being intermediate the heat exchanger and the second conduit (Kupratis Fig. 1 below, the combustor receives air from the second conduit 26, and generates the high-temperature gas stream that is then delivered to the heat exchanger 46, hence the combustor is “intermediate” or fluidly between the heat exchanger and second conduit with respect to the direction of flow through the system; furthermore, at least a portion of the second conduit 26 is physically aft of the combustor along the central axis of the system, and the heat exchanger is physically forward of the combustor); 

a first thrust augmentation device 56 (“augmenter", Para. 0025) in fluid communication with the combustor 32 via the third conduit 36, 48, the heat exchanger 46 being positioned within the gas stream generated by the combustor (Kupratis Fig. 1 below).  

    PNG
    media_image1.png
    472
    856
    media_image1.png
    Greyscale

Regarding claim 2, Kupratis discloses the propulsion system of claim 1, wherein the heat exchanger 46  is disposed within the third conduit 36, 48 (Kupratis Fig. 1 and Fig. 2-7; the heat exchanger forms a portion of the third conduit from the duct portion 36 to the duct 48). 
Regarding claim 3
Regarding claim 5, Kupratis discloses the propulsion system of claim 3, further comprising a second compressor 30 coupled to the turbine 34 (Kupratis Fig. 1 above, Para. 0023). 
Regarding claim 7, Kupratis discloses the propulsion system of claim 1, further comprising a swiveling connector 50 (a door that swivels between at least two positions for thrust augmentation, Para. 0025) coupling the third conduit 48 to the first thrust augmentation device 56 (Kupratis Fig. 1 above; the doors 50 pivot about a hinged connection to the end of the third conduit duct 48, and therefore broadly constitute a “swiveling connector”; the doors 50 at least partially form the end of the third conduit 48 and directs the exhaust flow to the thrust augmentation device 56 as shown; note, the definition of “swivel” is “A coupling between two parts enabling one to revolve without turning the other”, Oxford Dictionary, i.e. the doors 50 rotate/revolve relative to the stationary duct 48). 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (EP 0173774).
Regarding independent claim 1, Shapiro discloses a propulsion system (Shapiro Fig. 9 below), comprising: 
a first compressor 104 in fluid communication with a fluid source (free stream air entering the inlet of the system, Shapiro Fig. 9 below); 
a first conduit A coupled to the first compressor; 
a heat exchanger 108 in fluid communication with the first compressor 104 via the first conduit A (Shapiro Fig. 9 below, Pg. 21, ln. 19-24); 

a combustor 110 in fluid communication with the heat exchanger 108 via the second conduit B and configured to generate a high-temperature gas stream, the combustor 110 being intermediate the heat exchanger 108 and the second conduit B (Shapiro Fig. 9 below, the combustor receives heated air from the second conduit B, and sends the high-temperature gas stream generated to the heat exchanger 108, hence the combustor is “intermediate” the heat exchanger and second conduit with respect to the direction of flow through the system); 
a third conduit C coupled to the combustor 110; and 
a first thrust augmentation device 114 in fluid communication with the combustor via the third conduit C (the augmenter is downstream the combustor, Shapiro Fig. 9 below, Pg. 22, ln. 13-17), the heat exchanger 108 being positioned within the gas stream generated by the combustor (the heat exchanger traverses the third conduit to be in heat exchange relationship with the gas stream from the combustor).  
Regarding claim 2, Shapiro discloses the propulsion system of claim 1, wherein the heat exchanger 108 is disposed within the third conduit C (Shapiro Fig. 9 below). 
Regarding claim 3, Shapiro discloses the propulsion system of claim 1, further comprising a turbine 106 coupled to the first compressor 104 and positioned between the combustor 110 and the heat exchanger 108 (Shapiro Fig. 9 below).

    PNG
    media_image2.png
    284
    861
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of McCaffrey (US 20013/0004325).
Regarding claim 4, Kupratis discloses the propulsion system of claim 3, but fails to teach wherein the turbine comprises ceramic matrix composites.  FOSTER PEPPER PLLC 16579 1111 THIRD AVENUE, SUITE 3000 CUSTOMER NUMBER SEATTLE, WASHINGTON 98101-3299 PHONE (206) 447-4400 FAX (206) 447-9700 51570172 1 
McCaffrey teaches a gas turbine engine turbine blade or vane 10 (Para. 0014) that is made from a ceramic matrix composite material 23 (CMC; a CMC core, Para. 0016, 0023-24). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the ceramic matric composite, as taught by McCaffrey, to the turbine of Kupratis, in order to provide the turbine with a blade or vane that can withstand high temperatures without the need for internal cooling (McCaffrey Para. 0003), and that .

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Skog (US 5,680,752).
Regarding claims 5 & 6, Shapiro discloses the propulsion system of claim 5, wherein the turbine 106 is fixedly coupled to the first compressor 104 (Shapiro Fig. 9 above).
Shapiro fails to teach the turbine is coupled to a second compressor via a clutch. Shapiro does teach other embodiments with a second compressor (see for example Shapiro Fig. 1 & 2).
Skog teaches a gas turbine engine (Skog Fig. 1B) comprising a turbine GT directly connected to a first compressor C (via a shaft A) and to a second compressor AC via a clutch 22 (Col. 3, ln. 21-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the second compressor coupled to the turbine via a clutch, as taught by Skog, to the system of Shapiro, in order to selectively provide additional airflow to the combustor (achieved by the clutch selectively engaging/disengaging the second compressor from the turbine), thereby improving the adaptability of the system to changing operational requirements (different power requirements, different air flow requirements, compensating for compressor aging, Skog, Col. 2, ln. 18-32).



Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741